Case 1:20-cv-01006-GHW Document 128-25 Filed 07/23/21 Page 1 of 4




                  EXHIBIT "Y"
         Case 1:20-cv-01006-GHW Document 128-25 Filed 07/23/21 Page 2 of 4
              Case l:20-cv-01006-GHW           Document 75-9        Filed 11/11/20     Page 2 of 4




           WHITE STONE                                          \      CONSTRUCTION
                                                   W,
                                                    CJ                                                 CORP.




May 6, 2019


FJ Sciame Construction Co, Inc
14 Wall Street - 2nd Floor
New York NY 10005
Attn: Michael Pardee


Re: New York City College of Technology
    New Academic Building
    285 Jay Street
    Brooklyn NY 11201
    Contract No. NY-CUCF-01-08-CURT
    Whitestone PCO-098 Change Order - WT-3 Clerestory


                                         DESCRIPTION OF DISPUTE
Dear Mr. Pardee,


Further to Sciame's May 3, 2019 email rejecting Whitestone's change order proposal PCO-098 pursuant to the
proposed WT-3 Clerestory Modifications originated by the design team's issuance of corrections and new design
criteria in RFI 1 130 response after return of 084413-020-02 MCN (Make Corrections Noted) submittal and after
fabrication and installation of the work in accordance with that approved submittal and contract documents, and,
further to Whitestone's subsequent emailed May 3, 2019 Notice of Dispute letter, this May 6, 2019 letter
constitutes Whitestone's Description of Dispute.


Whitestone's and Yuanda's respective installed WT-3 clerestory work is compliant with 084413-020-02 MCN,
which is in turn compliant with contract documents. Whitestone and Yuanda considers their respective contract
work with respect to WT-3 clerestory 100% completed.


Whitestone & Yuanda mutually agree that the design team changed the contract deflection criteria noted on
S-003.00 when they issued RFI-1130 response in 2017 after the 084413-020-02 MCN work was fabricated and
installed, and, had they intended for the work to comply with those RFI 1130 ASK-266 corrections and the new
deflection criteria noted in RFI-1130 response, they erred when they returned 084413-020-02 MCN having
neglected to include in that returned submittal any noted corrections and any new deflection criteria, which should
have been included in that MCN submittal or in lieu of that MCN submittal, an R & R (Revise and Resubmit)
submittal.


The corrections noted in RFI 1130 response ASK-266 along with the new WSP design criteria should have
been noted on returned submittal 084413-020-02 MCN, or, in an R & R submittal in lieu of an MCN
submittal. In order to comply with 013000 AA, all corrections must be clearly noted in an obvious without
ambiguity manner on the respective returned R & R or MCN submittals prior to fabrication, not after
fabrication and installation of the work, at which time they constitute a change to the work.



                              50-52 49th STREET, WOODSIDE, NY 1 1377-7423
                     TEL: (718) 392-1800 FAX: (718) 392-6262          www.whitestonecc.com
         Case 1:20-cv-01006-GHW Document 128-25 Filed 07/23/21 Page 3 of 4
             Case l:20-cv-01006-GHW              Document 75-9         Filed 11/11/20      Page 3 of 4




           WHITESTONE                                                     CONSTRUCTION
                                                     W.
                                                            C                                              CORP.




With respect to NCR report item #4 referenced in Sciame's May 3, 2019 rejection email, which notes "that the
starter sill is installed significantly higher (+/- 1 3/8" from the top of the curb), as a reminder, the top of curb was
installed too low; Sciame had it grouted up to design location, so, after the grouting, the top of curb was no longer
too low and the starter sill is not significantly higher than the top of grouted curb. Besides, NCR item #4 is not
relevant to Whitestone's PCO-098.


With respect to the Mindy No email dated July 7, 2016 referenced in Sciame's May 3, 2019 rejection email,
which was issued well after 084413-020-02 MCN was returned and well after Yuanda's dispatch of those
fabricated materials, Whitestone was not copied on that email. Regardless, the message pertains to Whitestone's
PCG #43 and Sciame's CO 311 which was approved and paid. It is not relevant to Whitestone's PCO-098.


Returned submittal 084413-020-02 MCN authorized Whitestone and Yuanda to proceed to fabrication and
installation in accordance with 013000 AA, which defines the contractual meaning of MCN, and the design team
noted corrections and issued new deflection criteria after that 084413-020-02 MCN work was installed. The
purpose of 013000 is to define the contractual responsibilities and boundaries between the contractor and the
architect, which, in this case, will serve to settle this dispute in Whitestone's favor.


084413-020-02 MCN is detailed in accordance with the design criteria noted on S-003.00 and, until the 2017 RFI-
 1130 response, after the MCN work was fabricated and installed, no other deflection criteria had been issued. If
the design team was so concerned, they should have issued the RFI 1 130 corrections and new deflection criteria
that they did issue in 2017, back in 2015 with the returned 084413-020-02 MCN submittal or in an R & R
submittal. Obviously, they made a mistake by neglecting to issue the corrections and new design criteria during
the submittal review, commenting, and approval period.


Below are excerpts of Yuanda's commentary to this matter:


      In the returned 1st submission, the comment was "Movement must be accommodated in this
      connection. See deflections of roof beam." According to this comment, refer to the instructions of
      "DEFLECTION of the DRIFT AND the CRITERIA" in the structural drawings S-003.00, about
      "MEMBERS SUPPORTING FAQADE," the deformation of total load is 0.5". According to the
      structural drawing, academic building and auditorium building are built on the same foundation. It
      seems that they are not two buildings. If it is two buildings, then in general, the settlement of the
      academic building will be larger, that is to say, should be beneficial. If it is two buildings, then the
     original design may not be correct. Instead of connecting the upper and lower ends of the curtain
   ' wall to the two buildings, the seismic system should be adopted.


     What needs to be emphasized here is, Yuanda's 2nd submission of shop drawings were approved
     on Feb 23, 2015; the last batch of WT-3 system materials were dispatched to Whitestone on April
     20, 2016; Whitestone completed the installation of WT-3 system in December of 2016; However,
     the architect didn't issue the new design criteria of 3.4" deflection of roof beam until in RFI 1 130




                               50-52 49th STREET, WOODSIDE, NY 1 1377-7423
                     TEL: (718) 392-1800 FAX: (718) 392-6262            www.whitestonecc.com
         Case 1:20-cv-01006-GHW Document 128-25 Filed 07/23/21 Page 4 of 4
              Case l:20-cv-01006-GHW              Document 75-9         Filed 11/11/20       Page 4 of 4



            WHITESTONE                                                     CONSTRUCTION
                                                      W.
                                                              C                                              CORP.




       response returned on Jan 30, 2017. That deflection is almost 7 times of 0.5" which was indicated
       in the structural drawings, and accommodated in 084413-020-02 MCN.


       Based on what was mentioned in RFI-1 130, the middle part of steel beam of the auditorium roof
       has had deformation of 3.4" maximum, and the deflection on both ends were still 0". That is
       obviously a deformation caused by the too large span of the steel structure itself. The deformation
       should be taken into account in the design of steel structure and should be accommodated through
       the application of prestressed structure or other methods, instead of rely on curtain wall to
       accommodate the deflection occurred in the steel structure.


      Besides, even if such a large deformation really needs to be accommodated, why didn't the
      construction manager and the design team issue that information at the beginning, why didn't they
      make corrections to the 2nd submission of shop drawings but to issue after all of relevant curtain
      wall have been installed on the building already? That is totally the fault of the constraction
      manager and the design team. The responsibility of that fault shall not be borne by YUANDA, and
      shall not be borne by WCC, either, but shall be bome accordingly by the issuing parties of that
      mistake.


To summarize Whitestone's description of dispute, the contract documents drawing S-003.00 specifies a roof
deflection criteria for the project, which is accommodated and clearly noted in submittal 084413-020-02 MCN.
Subsequent to the fabrication and installation of this approved WT-3 clerestory work, RFI 1130 response issued
corrections and new deflection criteria that were not noted on that returned 084413-020-02 MCN submittal, both
of which thereby constituted a change. Whitestone and Yuanda developed and estimated the cost of a remediation
detail and provided a cost proposal to incorporate the change and perform the additional work.


Whitestone and Yuanda therefore dispute Sciame's rejection of PCO-098. Sciame and CUNY are obligated under
the terms of the contract to review and process Whitestone's PCO-098 Change Order, and either approve it, or
reject it, but, considering these relevant facts, there is no option under the terms of the contract to reject it and also
direct Whitestone to perform the work without compensation, thus, giving rise to this dispute.


Very truly yours,




Philip J. Carvelas
Project Executive


 cc: M. Porcelli, R. Murphy, A. Giusti, J Asante, J Buhler, Sciame; S. Grzic, J. Dearth, WCC




                                50-52 49th STREET, WOODSIDE, NY 1 1377-7423
                     TEL: (718) 392-1800 FAX: (718) 392-6262              www.whitestonecc.com
